Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 1 of 9




                   Exhibit A
                 Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 2 of 9




 AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District of New York

                 in the Matter of the Search of
            (Briefly describe the property to be searched
                                                                                )
                                                                                )
                                                                                              ]_8MAG8377
             or identify the person by name and address)                        )        Case No. S1 17 Cr. 548 (PAC)
                                                                                )
                         See Attachment A
                                                                                )
                                                                                )

                                                SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of           New York
(identify the person or describe the property to be searched and give its location):

 See Attachment A

          The person or properiy to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


          The search and seizure are related to violation(s) of (insert statuto,y citations):
 Title 18, United States Code, Sections 401 (contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized computer access), 1343
 (wire fraud), 1503 (obstruction of justice), 1791 (smuggling contraband into a federal detention facility) and 2252A (illegal acts related to child pornography)

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                October 15, 2018
                                                                                                                                 (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10 p.m.                     ref at any time in the day or night as I find reasonable cause has been
                                                      established,
         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the prope1iy was taken, or leave the copy and receipt at the
place where the property was taken.
                                                                                              \ '
  . · The officer executing this wanant, or an officer present during the execution'. ot;the WaiTa~'t, must prepare an
inventory as required by law and promptly return this waiTant arid inventory to th/ q1erk of the Comi.                                             ·f1,c
   · ad' Upon its return, this warrant and inventory should be filed under seal by tlie Clerk of~he Cami.                                       _p.~ --~
                                                    .
                                                                                                             1
                                                                                                                 ,    '                          r.,_'S,'f{J Initials
                                                                                                       J         I/                        )


      i   I find that immediate notification may have an adverse result listed in 18 \u.s,c. § 2705 (excfpt for ,<lelay
of trial), and authorize the officer executing this warrant to delay notice to the per:icfo' wµo, or who,se property, will be
searched or seized (check the appropriate box) ~for     30 days (not to exceed 30). 1                            1'


                                                         • until, the facts justifying,           e later specific 1:1.~te of
                                                                                                                          11
                                                                                                                               Ii I   I


Date and time issued:
                                  Q 10-m
City and state:        New York, NY                                                        The Honorable Paul A. Crotty, U.S .D.J.
                                                                                                           Printed name and title




                                                                                                                                                  JAS_020998
            Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 3 of 9




AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant (Page 2)

                                                                Return

Case No.:                           IDate and time waffant executed:          ICopy of warrant and inventory left with:
 S1 17 Cr. 548 (PAC)
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                              Certification


        I declare under penalty of pe1jury that this inventory is co1Tect and was returned along with the original warrant
to the CoUJt.



Date:
                                                                                     Executing officer's signature


                                                                                        Printed name and title




                                                                                                                     JAS_020999
     Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 4 of 9




                                           Attachment A

I.      Premises to be Searched---Subject Premises

        The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as the 7 South Unit, 7 North Unit, including
        the cells located in those units, and the Education Department's law library on the second
        floor of the building, located in Metropolitan Correctional Center, 150 Park Row, New
        York, New York 10007.

II.     Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night. Upon the execution of this wairnnt, notice will be provided at or as soon as possible after

the execution of the search.

ID.     Items to Be Searched and Seized

        A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: Title 18, United States Code, Sections 401 (contempt of

comt); Title 18, United States Code, Section 793 (unlawful disclosure of classified information);

Title 18, United States Code, Section 1030 (unauthorized computer access), Title 18, United States

Code, Section 1343 (wire fraud), Title 18, United States Code, Section 1503 (obstruction of

justice), Title 18, United States Code, Section 1791 (smuggling contraband into a federal detention

facility) and Title 18, United States Code, Section 2252A (illegal acts related to child

pornography); as well as conspiracies and attempts to violate these provisions and aiding and

abetting these offenses, among other statutes (the "Subject Offenses"):

        l.     A Samsung cellphone with IMEI 357073084445432 and/or Serial Number

R58J61 Q0JCD (the "Schulte Cellphone").




                                                                                           JAS_021000
  Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 5 of 9




        2.      An iPhone cellphone with IMEI 358793052665161 ("iPhone-1 ");

        3.      An iPhone cellphone with IMEI 354444064445994 ("iPhone-2," together with

iPhone-1 and the Schulte Cellphone, the "Contraband Cellphones").

        4.      Evidence pertaining to the smuggling in of the Contraband Cellphones.

        5.      Evidence concerning the identity or location of, and communications with, any co-

conspirators.

       6.       Any and all notes, documents, records, correspondence, or materials, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files and web cache information, and handwritten

notes), pertaining to the unauthorized retention, gathering, and transmission of classified

documents or materials, and the unauthorized removal and retention of classified documents or

materials, and, in particular, the documents bearing the following titles or descriptions:

                a.     Article 1: "Presumption ofinnocence: A petition for redress of grievances"

                b.     Article 2: "Presumption of Innocence: A loss of citizenship"

                C.     A1ticle 3: "Presumption of Innocence: Do you want to play a game"

                d.     Article 4: "Presumption of Innocence: Detention is not punishment"

                e.     Article 5: "Presumption of Innocence: Innocent until proven Wealthy"

                f.     Article 6: "Presumption of Innocence: Can you afford to be accused?"

                g.     Article 7: "Presumption of Innocence: A proposed solution"

                h.     A1ticle 8: "Presumption of Innocence: Origins"

                1.     A1ticle 9: " ... unalienable Rights, that among these are Life, Libe1ty and

the pursuit of Happiness"




                                                 2




                                                                                             JAS_021001
  Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 6 of 9




               j.     Httt1cl¥.q:ittet:i d0G1:t1uent dated on at' sl;,out   lune 7 2018 aod titled "T!Riteaz:. -~,o.t:i,

-States v. Joshua Adam SehttH@, 17 Cr. 548 {P 1\G), PRO ~g 'BAIL APPUCATIO~Lt:._ le)~

       7.      Evidence of the Subject Offenses on the Contraband Cellphones, including:

               a.     The phone numbers associated with the Contraband Cellphones, as well as

call log information of phone numbers of incoming and outgoing, and missed or unanswered calls

to and from the Contraband Cellphones;

               b.     Address books and contact lists stored on the Contraband Cellphones or its

memory card(s);

               c.     Voicemail messages, opened or unopened, related to the Subject Offenses;

               d.     Evidence concerning the identity or location of the owner(s) or user(s) of

the Contraband Cellphones;

               e.     Evidence concerning the identity and/or location of the individual(s)

involved in the commission of the Subject Offenses;

               f.     Evidence of communicat ions among, or concerning, participants m or

witnesses to the commission of the Subject Offenses;

               g.     Contact information of co-conspirators and witnesses to the commission of

the Subject Offenses, including telephone numbers, email addresses, and identifiers for instru1t

messaging and social media accounts;

               h.     Tex t, data, " chats," MMS ("Multimedi a Messaging Service") messages,

SMS ("Shmt Message Service") messages, FaceTime messages, and e-mail messages; any

attachments to those messages, such as digital photographs and videos, and any associated

information, such as the phone number or e-mail address from which the message was sent,

pertaining to the Subject Offenses;

               1.     Digital photographs and videos related to the Subject Offenses;
                                                     3




                                                                                                   JAS_021002
  Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 7 of 9




               j.      Browsing history, websites visited, and internet searches conducted on the

Contraband Cellphones related to the Subject Offenses.

        8.     If law enforcement personnel seize the Contraband Cellphones, the personnel will

search the device within a reasonable amount of time, not to exceed 60 days from the date of

execution of the warrant. If, after such a search has been conducted, it is determined that a

computer or device contains any data listed in paragraphs 2 and 3, the Government will retain the

computer or device. If it is determined that the computer(s) or device(s) are no longer necessary

to retrieve and preserve the data, and the items are not subject to seizure pursuant to Federal Rule

of Criminal Procedui•e 41 (b), such materials and/or equipment will be returned within a reasonable

time. In any event, such materials and/or equipment shall be returned no later than 60 days from

the execution of this warrant, unless further application is made to the Court.

       B.      Search and Seizure of Electronically Stored Information

       The items to be searched and seized from the Subject Premises also include any cellphones

that may contain any electronically stored information falling within the categ?ries set forth in

Section III.A of this Attachment above, including, but not limited to, desktop and laptop

computers, disk drives, modems, thumb drives, personal digital assistants, smart phones, digital

cameras, and scanners. The items to be searched and seized from the Subject Premises also

include:

       1.      Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records of login credentials, passwords, private encryption keys, or similar information.




                                                 4




                                                                                           JAS_021003
   Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 8 of 9




        2.       Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

concerning the configuration of the seized or copied computer devices or storage media.

        3.       Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.

        C.      Review of ESI

        Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and .

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical expe1ts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.

       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •     surveying various file "directories" and the individual files they contain (analogous to

             looking at the outside of a file cabinet for the markings it contains and opening a drawer

             believed to contain pe1tinent files);

       •     opening or cursorily reading the first few "pages" of such files in order to determine

             their precise contents;

       •     scanning storage areas to discover and p9ssibly recover recently deleted files;

       •     scanning storage areas for deliberately hidden files;




                                                     5




                                                                                             JAS_021004
Case 1:17-cr-00548-PAC Document 98-1 Filed 06/18/19 Page 9 of 9




   •   performing key word searches th.rough all electronic storage areas to determine whether

       occmTences of language contained in such storage areas exist that are intimately related

       to the subject matter of the investigation; and

   •   making reasonable efforts to utilize computer search methodology to search only for

       files, documents, or other electronically stored information within the categories

       identified in this Attachment.




                                             6




                                                                                     JAS_021005
